Order entered October 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01154-CV

 IN RE JAMES D. YOO, KEITH WARD, HANS YOO, YOUNG K. YOO, AND DANNY
                             YOO, Relators

                 Original Proceeding from the 192nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-14351

                                           ORDER
       Before the Court is the motion of real parties in interest for a second extension of time to

file their response to the petition for writ of mandamus. We GRANT the motion. Real parties in

interest shall file their response on or before November 21, 2014.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE